SLOAN, J.
T. N. Clanton and five other persons, owners-of lots in a townsite known as Sidney, situated in Maricopa County, brought suit in the district court of said county against James R. Thorpe, the owner of certain lots in said townsite, to obtain a permanent injunction restraining Thorpe-from fencing in his said lots so as to close up certain streets and alleys shown on the map of said townsite, which streets- and alleys are alleged by them in their complaint to have been dedicated to public use. Thorpe, in his answer, admitted that he had fenced in and closed said streets and alleys, but pleaded that said streets and alleys had never been dedicated to public use; that the board of supervisors of Maricopa. County, by resolution entered upon the minutes of said board, had duly vacated and annulled an attempted dedication to* public use of that portion of said townsite which includes the streets and alleys so fenced by him; that after said action of said board he purchased the lots owned by him including the land abutting on and running through and around them designated on said maps as said streets and alleys; that after his said purchase he had cleared, fenced, and cultivated as: one tract said lots, including said designated streets and alleys, as a farm. From the evidence adduced at the trial the court found that the grantors of Thorpe, then the owners, and in possession of the southwest quarter of section 5, township 1, range 3 west, Maricopa County, laid the same out into-*99a townsite, and subdivided, the same into blocks and lots, and mapped and platted the same into blocks and lots, streets and alleys, numbering said blocks and lots, and naming the streets, and staked the said lots and blocks, streets, and alleys, so as to mark the same upon the ground, and gave to said townsite the name of Sidney; that on the third day of September, 1888, said grantors of Thorpe filed said map and plat in the recorder’s office of Maricopa County; that thereafter Thorpe and his grantors offered said lots and blocks for sale, and that the plaintiffs purchased certain lots in said townsite, and settled upon and improved the same, and built houses for themselves thereon; that said purchases were made , with reference to said map and plat, and with reference to said streets and alleys in said townsite so mapped, platted, staked, and marked upon the ground; that Thorpe is the owner of certain blocks known as blocks 19, 20, 21, 28, 29, 30, 31, 32, and 33; that the board of supervisors passed the resolution set forth in the defendant’s answer and that thereafter Thorpe fenced up the streets and alleys running through and around the blocks above numbered, and has subjected the same to his exclusive control and possession. Upon these findings the court gave judgment for the plaintiffs, and entered its decree granting the injunction prayed for. Prom the judgment and ruling of the court denying his motion for a new trial, Thorpe has appealed.
The question presented by the record is of great interest, and is not free from difficulty. At the time of the filing of the townsite of “Sidney” by the grantors of Thorpe there was no statute in force in the territory relating to the dedication of streets and alleys by the owners of property. Such dedication as was made, therefore, by the platting of the land and filing of the map, and the sale of the lots according to the description as given in the map by'the grantors of Thorpe, was a common-law dedication. In so far as the rights of purchasers are concerned the distinction between a statutory and common-law dedication is unimportant, as such, distinction relates wholly to the nature of the title, which is granted, and not to the right of the public or to the rights of purchasers of lots to the free and unobstructed use of streets and alleys included within the dedication. Barney v. Keokuk, 94 U. S. 340, 24 L. Ed. 224. Where a dedication has been *100made, whether under a statute or at common law, and accepted .by the public it becomes irrevocable. Where there has been no acceptance by the public, but where the owner has sold lots or blocks according to the description given in a map or plat, such owner is universally held, upon the doctrine of estopped in pais, to be precluded from revoking the dedication. Morgan v. Railroad Co., 96 U. S. 716, 24 L. Ed. 743. The important and essential questions involved in this case are, as asserted by counsel for plaintiff in error in his brief, as to the nature and extent of the rights of the defendants in error, under the facts as found by the court, to the use of the streets and alleys inclosed by Thorpe, and as to the nature of the relief to which they may be entitled. Elliott in his work on Roads and Streets has declared the general doctrine relating to the.rights of purchasers of lots in a platted town-site to be as follows: “It is not only those who buy land or lots abutting on a street or road laid out on a map or plat that have a right to insist upon the opening of the street or road, but where streets and roads are marked on a plat and lots are bought and sold with reference to the plat or map, all who buy with reference to the general plan or scheme disclosed by the plat or map acquire a right in all the public ways designated thereon and may enforce the dedication. That plan or scheme indicated on the map or plat is regarded as a unity and it is presumed, as it well may be, that the public ways add value to all the lots embraced in the general scheme or plan. Certainly, as every one knows, lots with convenient cross streets are of more value than those without, and it is fair to presume that the original owner would not have donated land for public ways unless it gave value to the lots. So, too, it is just to presume that the purchasers paid the added value and the donor ought not, therefore, to be permitted to take it from them by revoking part of his dedication.”
The broad rule thus stated, that a purchaser of a lot in such tawnsite has a right, as such owner, to have all the streets and alleys, designated upon the map, kept open and unobstructed, and to enforce that right, has been affirmed by a few of the appellate courts of this country, and denied by others. The supreme court of North Carolina, following the doctrine as laid down by Elliott, has held, in a number of *101decisions, that, where lots are sold and conveyed by reference to a map or plat which represents a division of a tract of land into subdivisions of lots, streets, and alleys, such purchaser of a lot or lots acquires the right to have all of said streets kept open, and if they be obstructed such obstruction amounts to a public nuisance, and each purchaser can, by injunction, or other proper proceeding, have such obstruction removed. That in such case there is an irrebuttable presumption that the complainant suffers some special injury to his property rights. Hughes v. Clark, 134 N. C. 457, 46 S. E. 556; Conrad v. Land Co., 126 N. C. 776, 36 S. E. 282. The supreme court of Pennsylvania, in Reopening of Pearl Street, 111 Pa. St. 565, 5 Atl. 430, has held that one who purchases lots according to a plan as shown on a map has a right to assert that not only are the streets abutting on said lots of the character of public streets, but that all other streets in the general plan are irrevocably dedicated as such streets. On the contrary, the supreme court of Tennessee in the case of State v. Hamilton, 109 Tenn. 276, 70 S. W. 619, approves the rule as laid down in Jones on Easements, sec. 347, as follows: “When land is sold by reference to the plan upon which several streets and avenues are laid out the grantee does not necessarily acquire an easement in all said streets or ways. ITe acquires an easement in the street or way upon which his lot is situate, and in such other streets or ways as are necessary or convenient to enable him to reach a highway. He acquires no easement in the street or way which his land does not touch and which does not lead to the highway; and he is not entitled to an injunction or other remedy by reason of an obstruction to such street or way.” In the case of Chapin v. Brown, 15 R. I. 579, 10 Atl. 639, the supreme court of Rhode Island held that a complainant, who bought a lot with reference to a plat, one side of which was bounded by an avenue, who sought to have a fence obstructing said avenue and also other streets removed, might have a technical right to have the obstruction from such other streets removed, but as such removal would be of no real benefit to him, and would oblige the defendant to incur additional trouble and expense to protect his property, he would not be granted relief in equity. The supreme court of Michigan, speaking by Judge Cooley, in the case of Bell v. Todd, 51 Mich. 21, 16 N. W. 304, held that the rule *102that those who purchase by reference to a plat are entitled to the use of the streets on which the purchased premises appear to abut and of all connecting streets, not to apply in the ease where the plat was not acknowledged nor the dedication accepted by the public, nor the streets laid out on it, used or capable of use, and where the streets were neither way's of necessity nor of convenience, and no equities were shown against closing them which the plaintiffs could assert. These cases illustrate the conflict in the decisions.
Upon principle we think the extreme view taken by the North Carolina court cannot be sustained. It may be that all the streets and alleys which appear upon a map or plat and according to which the owner has sold and conveyed lots are thereby irrevocably dedicated to the public; yet only such persons as may be injured in an especial manner by the obstruction or closing of such streets have a right in equity to enforce the dedication. Equity will not enforce mere technical rights nor attempt to redress unsubstantial wrongs. It lies at the base of the right of an individual to proceed in a court of equity to restrain an interference with the enjoyment of some common right, that he suffer, by such interference, some special or particular damage not suffered by the public generally. The North Carolina cases recognize the principle that special damage must exist as a basis for equitable relief, but rest upon the theory, that a purchaser in a platted town-site buys with reference to the general plan, and pays an added price for his property by reason thereof, and that the free and unobstructed use of all the streets shown on such plan is necessary for the convenient use of every lot, and the obstruction of any one of such streets detracts from the value of such lot, are irrebuttable presumptions of fact. To apply these presumptions to townsites in a new country like this, where many abortive attempts are made to establish towns and villages, is to do violence to our sense of right, founded upon common observation and experience. ■ In the present ease the record shows that, although many years have elapsed since the platting of the townsite of Sidney, it has less than half a hundred people and these live in less than a dozen houses. The townsite may never be more populous. It seems to us that the question of the effect of the closing of the streets .by Thorpe upon the property rights of the defendants in error *103is one which ought not to be determined by general presumptions of fact, but by the facts as they may appear from the proof. It may be that little proof is necessary to show special •damage in such a case, but it does seem to us that some proof should be adduced showing that the complainants are injured in a way not suffered by the public in order that they may make out a case within the equitable jurisdiction of the court.
Turning to the record, we find that the finding of the •court as to the injury which results to the appellees from the closing of the streets and alleys by the appellant reads as •follows: “That these plaintiffs as said purchasers of said lots from defendant and his grantors and predecessors in interest and as the owners and holders of the same have a joint and mutual interest in the common use of the streets and alleys of the said townsite of Sidney; and as inhabitants •of the said townsite are interested in keeping open and maintaining the streets and lots of said townsite as mapped and platted and laid out and staked on the ground for their joint .and several and mutual common convenience and benefit.” The effect of this finding is a declaration of law, rather than .a determination of an issue of fact. The plaintiffs may have been interested in keeping open the streets, and these streets may have been laid out “for their joint, several, mutual and -common convenience and benefit,” yet no injury may actually result to them from their closing; and as we hold that injury to every purchaser of a lot within such a townsite will not be presumed to result from the closing of any street or alley therein, which may have been designated on the plat of such townsite, it follows that the finding is insufficient as showing .special injury to have been done to the property rights of defendants in error by the acts of Thorpe, which differ in kind from those possessed by the general public. Upon the trial it appears that evidence was introduced, on the part of defendants in error, tending to show such injury, and evidence tending to show the contrary was introduced on behalf of plaintiff in error. As a basis for the relief granted by the court we hold that there should have been a determination of this question, not as a matter of law but as a matter of fact, and that without such finding no ground for equitable relief appears.
*104We hold, therefore, that the decree awarding the injunction prayed for is not sustained by the findings, and the judgment and decree must therefore be reversed.
DOAN, J., CAMPBELL, J., and NAVE, J., concur.